By the Court.

Bennins, J.
delivering the opinion.
[1.] “ It shall and may be lawful for the plaintiff in any judgment or execution, to sell or transfer the same, by written assignment or control, and said sale or assignment shall not be considered a discharge or satisfaction of said execution; but the assignee may proceed to- collect the same, for his own use, in as full and ample a manner as the plaintiff could have done, if no such transfer or assignment had been made”.— This is the first section of the Act of 1829, to sitithorize the assignment of judgments and executions. (Pr. Dig. 464.)
Under this Law, Russell, by the assignment, stepped into the place of’ the assignor, Jones; and Jones became disconnected with the fi. fa.
Slayton, when he entered his claim, knew of this assignment.
Russell, therefore, was clearly the plaintiff in the claim case; and for that reason, he, instead of Jones,, should have been served with the notice.
*91No notice of any sort having been served on him, it is obvious that the motion must be sustained, and .the case be dismissed.